Citation Nr: 1127792	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  07-38 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for fracture residuals of the second and third right toes with a painful right foot.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from August 1979 to January 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2010, the Veteran presented testimony at a personal hearing at the RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the Veteran's claims folder.

In April 2008, the Veteran filed a claim seeking entitlement to an annual clothing allowance.  In November 2010, he filed a claim seeking entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability due to surgery for his right foot and toes performed on June 25, 2007.  These issues have not yet been addressed by the RO, and are referred to the RO for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction n of issues not yet adjudicated by the RO].

In the February 2007 rating action, the RO also denied the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine.  While the Veteran perfected an appeal of this decision, he withdrew his appeal of this issue in a September 2010 statement.  38 C.F.R. § 20.204 (2010).

In an April 2009 rating action, the RO denied service connection for obsessive compulsive disorder with depression; entitlement a total disability rating for compensation purposes based on individual unemployability (TDIU); entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30; and refused to reopen a claim of entitlement to service connection for hammer toe deformities of the second through fifth toes of the right and left feet.  

The Veteran indicated his disagreement with these decisions, and a statement of the case was mailed by the RO on May 18, 2010.  The Veteran's substantive appeal, dated July 22, 2010 and received by VA on July 23, 2010, however, was not timely filed and this decision is final.  See 38 C.F.R. §§ 20.302, 20.305, 20.1103, (2010); C.f. Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development.  

The Veteran's last VA examination to evaluate his service-connected second and third right toe fracture residuals was conducted in January 2007.  In a July 2008 statement, the Veteran indicated that his right foot disability "has worsened."  In November 2011, the Veteran indicated that "it has been several years since VA" provided him with an examination and that his service-connected disability has become "worse."  He specifically requested that "an examination be scheduled as soon as possible." 

Since the Veteran has alleged that his disability has increased in severity since his last examination and that the evidence does not adequately address the current state of his service-connected disability, the Board finds that an additional examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected fracture residuals of the right second and third toes with a painful right foot.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should attempt to distinguish symptomatology which is attributable to the Veteran's service-connected second and third right toe fracture residuals and that which is attributable to any other diagnosed right lower extremity disability, to include hammertoe deformities of the second through fifth toes of the right foot.  Any impairment attributable to the Veteran's service-connected disability should be characterized as moderate, moderately severe, or severe.

2.  Following completion of the above, readjudicate the issue of entitlement to a rating in excess of 10 percent for fracture residuals of the right second and third toes with a painful right foot.  If the decision remains adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



